Case 1:20-cv-10829-GBD Document 13 Filed 03/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

= se ewe eee eeeen enw eee ee we ewww eww eee ew ew ee x
JENISA ANGELES, on behalfofherselfandall — :
others similarly situated, :
Plaintiffs, :
: ORDER
ragainst- 20 Civ. 10829 (GBD)
ZINUS, INC., :
Defendant. :
w— eee ew ee eee ee Be eee ee ee ee eee ee ee ee ee >.<

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in

 

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
sixty (60) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 16, 2021
New York, New York

SO ORDERED.

GEORGE. DANIELS
ted States District Judge

 

 
